Citation Nr: 1641880	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  11-31 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lower back disability, to include as secondary to the service-connected right ankle disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right ankle disability. 

3.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected right ankle disability. 

4.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected right ankle disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right ankle disability.

6.  Entitlement to a disability rating in excess of 20 percent prior to April 8, 2010, and in excess of 30 percent thereafter for degenerative joint disease of the right ankle, status post fusion.   
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to August 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

The Veteran contends that his current low back, bilateral hip, and bilateral knee disabilities are the result of his service-connected right ankle disability.  In this regard, he underwent VA joint and spine examinations in April 2010.  The examiner diagnosed degenerative disc disease of the lumbar spine, degenerative joint disease of both hips, and sprains of both knees.  The examiner addressed the Veteran's contention that his service-connected right ankle disability caused his current low back, bilateral hip, and bilateral knee disabilities.  Specifically, the examiner noted the June 2008 letter from G.D., the Veteran's VA podiatrist, indicating that the Veteran's right ankle disability "contributed" to the degeneration of his current low back, bilateral hip, and bilateral knee disabilities; however, the examiner concluded that there was "no consensus in the literature" that confirmed G.D.'s finding.  The Board finds the April 2010 VA examiner's opinion to be insufficient for purposes of adjudication because it lacks supporting analysis and refers to unspecified medical treatise evidence.  Moreover, the examiner failed to address the Veteran's other contention that the service-connected right ankle disability aggravated his low back, bilateral hip, and bilateral knee disabilities.  

Therefore, the Board must remand these issues for new medical opinions concerning these matters.

With respect to the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected right ankle disability prior to April 8, 2010, and in excess of 30 percent thereafter, the Board finds that further development is also warranted before the claim is decided.  The record reflects that the Veteran was most recently afforded an examination to determine the current degree of severity of the disability in April 2010.  The Veteran and his representative assert that the report of the examination in April 2010 does not accurately reflect the severity of his symptoms, and that the symptoms have worsened, to include increased pain and instability.  In this regard, the Board notes that the Veteran did not report right ankle instability during the aforementioned examination, and there was no objective evidence of this symptom.     

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected right ankle disability with findings responsive to the applicable rating criteria.  

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claims should also be completed while the case is in remand status.  Specifically, ongoing VA outpatient treatment records dated from March 2011 to the present should be obtained and associated with the record, as the Veteran's representative indicated that such records exist and are relevant to the current claims. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1. The RO or the AMC should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims, to include VA outpatient treatment records for the period from March 2011 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician. 

Following the review of the record, the physician should state a medical opinion with respect to each lower back, hip, and knee disorder present during the period of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  If not, the examiner should also state an opinion as to each such disorder as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by the Veteran's service-connected right ankle disability. 

For purposes of the opinions, the physician should assume that the Veteran is credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The Veteran also should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right ankle disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's left ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim(s).

5.  The RO or the AMC should also undertake any additional development deemed necessary.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)


